Title: Abigail Adams to Thomas Boylston Adams, 17 August 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            
              my Dear son
              Quincy August 17th 1799
            
            I received with much pleasure your Letters of August 1st and 12th, for which accept my thanks. I read the papers as usual, and find the Ethiope washed white by the Necromancing powers of dallas & co—but I was not a little surprizd by the information which mr H G otis assured me, he received from a correspondent in Philadelphia, viz that our Friend Dr Rush and Mr Hartley of York Town were making interest for the Judge. as to col Hartly, I do not know how he can reconcile it to sober federilism, but dr Rush! can it be possible? is not intemperance in one Man as criminal as in an other? is not a determined opposition to Government as criminal in a Judge as a Govenour? is not, but I forbear. by what system of Phissian or Metaphysicks, he can reconcile his former Sentiments with his present conduct, (admitting for truth, the report), I am at a loss to divine. indeed I must have further evidence, before I can credit such inconsistancy of conduct. very much depends upon the casting of the die, nothing less than the Character of the state.
            I was amused with your History of the Aurorains. I wonder if they know what I do, and what in time you will. I dare say they have it all in full Budget from Talleyrand—which gives them such raptures that they were near disclosing the whole secreet, and that might not answer their purpose; if it should not be communicated to congress as soon as they wish; then they can tell tales to the good people—provided directory and all do not go to the d——l before that time, which I think as matters are working, not an improbable event. Barlow poor wretch, has been writing Letter to his dear fellow citizens which you will soon see, tho not perhaps the private Letter which accompanied it, in which he says that John Adams is mad for war, and the directory know it, and are determined to dissapoint him; by this it seems that the Jaco’s here and in France do not agree in judgment. “He had better think of making Peace then sending ministers to all corners

of the Earth, hunting up the Enemies of France to make Treaties with them”— Joel seems very wroth, very angry that we are like to have a Navy—but Joel is not so bad in his Letter, as that vile English democrat, Cooper who should not breath, one more sweet gale of American air (if I were Autocratess,) which he has endeavoured to poison and contaminate by his frenchified principles—and the Philosopher should follow after—for it is an old adage, the receiver is as bad as the Thief— no waters but troubled ones do they delight in—
          
          
            
              Quincy August 19th—
            
            I designd to have had my Letter finished before this day but was interrupted, and have mist two posts. william desires me to ask you if you received T Pains oration accompanied with a long Letter. you have not acknowledgd either—
            I was pleasd with the poetical effusions of Sarah, but think you are wise, in not courting the Muses— A poor attempt would be worse than none in prose, you are elegant—
            I inclose to you a paper which was drawn from Talbot after he sent back his commission, which commission placed him below Truxton, tho he stood in the original Nomminations the third upon the List, and certainly had not done any thing to forfeit his Rank— the certificate which he mentions, he left at N York, and Saild before he could procure it, but it stands I think upon the Journals of congress. his late services at Gaudalope in procuring from the British vessels our seamen, is recent in the memory of all who are attentive to public affairs— I think a short statement from these documents might be drawn to refresh the minds of some, and to Enlighten others, which would silence all those who think Truxton has been hardly dealt by. dale was before Truxton and would not serve under him. Truxtons services ought to be properly estimated, but I believe he was never in publick Service untill his late appointment. return this paper by the next post under cover to William—
            I see by the paper the death of Mrs G Willing, said to be of a lingering illness— I have heard she had her infirmities, but did not suppose they had risen to such a height as to put a period to her Life—
            adieu affectionatly yours
            
              A Adams
            
          
        